UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

vIDALCo INTERNATIONAL LLC,
16 Civ. 5241 (PAE) (KNF)

Plaintiff,
W

3 G’s VINO LLC,
Defendant.

 

PAUL A. ENGELMAYER, District Judge:

Before the Court is the March 4, 2019 Report and Recommendation of Magistrate Judge
Kevin Nathaniel Fox that the Court award plaintiff Vidalco Intemational LLC (“Vidalco”)
$101,079.88 in damages and interest of nine percent per annum on $101,079.88, to be calculated
commencing on May 2, 2016, and ending on the date of the judgment Dkt. 31 (the “Report”).
For the following reasons, the Court adopts the Report in full.
I. Background

On July 7, 2016, Vidalco commenced this action by filing the Complaint, Dkt. 1, alleging
(1) goods sold and delivered, (2) breach of contract, (3) account stated, and (4) quantum meruit.
On October 24, 2016, a judgment of liability against defendant 3 G’s Vino LLC (“3 G’s”) was
granted and the action was referred to Judge Fox for an inquest into damages. Dkt. 17. On
October 4, 2017, Judge Fox issued a report recommending that no damages be awarded to
Vidalco. Dkt. 24 (the “2017 Report”). On October 17, 2017, Vidalco timely objected to the
2017 Report. Dkt. 25. On October 17, 2018, the Court accepted Vidalco’s objections to the
2017 Report and respectfully directed Judge Fox to receive certain supplemental documentation

submitted by Vidalco into evidence and to reconsider the motion for damages. Dkt. 30.

On March 4, 2019, Judge Fox issued the Report under review. The Report concluded
that Vidalco’s supplemental evidence, including the declaration of its principal and attached
exhibits, established, with reasonable certainty, Vidalco’s damages in the amount of
$101,079.88. The Report further concluded that Vidalco is entitled to statutory interest of nine
percent per annum under N.Y. C.P.L.R. § 5004, on the amount of $101,079.88, to be calculated
commencing on May 2, 2016, and ending on the date of the judgment

The deadline for parties to file objections to the Report was March 18, 2019. Report at 4.
To date, no objections have been filed.

II. Discussion

ln reviewing a Report and Recommendation, a district court “may accept, rej ect, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 63 6(b)(1)(C). “To accept those portions of the report to which no timely objection has
been made, a district court need only satisfy itself that there is no clear error on the face of the
record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF) (RLE), 2014 WL 4635575, at *2
(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5 810 (DLC), 2009 WL
2001439, at *4 (S.D.N.Y. July 8, 2009), ajj"a', 453 F. App’x 88 (2d Cir. 2011) (summary order))
(internal quotation marks omitted); see also, e.g., Mims v. Walsh, No. 04 Civ. 6133 (BSJ) (FM),
2012 WL 6699070, at *2 (S.D.N.Y. Dec. 23, 2012) (citing Ea’wara’s v. Fl'scher, 414 F. Supp. 2d
342, 346~47 (S.D.N.Y. 2006)).

Because neither Vidalco nor the defendant has submitted objections to the Report, review
for clear error is appropriate Careful review of Judge Fox’s Report reveals no facial error in its
conclusions. The Report is therefore adopted in its entirety. Because the Report explicitly states

that “[f]ailure to object within fourteen (14) days will result in a waiver of objections and will

preclude appellate review,” Report at 4 (emphases omitted), both parties’ failure to object
operates as a waiver of appellate review. See Monroe v. Hyundai OfManhattan & Westchester,
372 F. App’X 147, 147_48 (2d Cir. 2010) (summary order) (citing Caia'or v. Onona'aga Cnty.,
517 F.3d 601, 604 (2d Cir. 2008); Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992)).
CONCLUSION

For the reasons stated herein, the Court adopts the Report in full. Vidalco is hereby
awarded $101,079.88 in statutory damages, and interest of nine percent per annum on
$101,079.88, to be calculated commencing on May 2, 2016 and ending on the date of the
judgment.

The Clerk of Court is respectfully directed to terminate all pending motions, and to close

this case.

SO ORDERED.

fM /1/ ©M~W

Paul A. Engelmayer
United States District Judge

Dated: April 4, 2019
New York, New York

